       Case 2:19-cv-02317-CKD Document 21 Filed 08/31/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     IN SEON JEONG, CSBN 291908
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: 415-977-8984
 7          Facsimile: 415-744-0134
            Email: inseon.jeong@ssa.gov
 8   Attorneys for Defendant
 9
                                UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                      SACRAMENTO DIVISION
12
13
     PENNY L. WELSH,                            )   Case No. 2:19-cv-02317-CKD
14                                              )
                   Plaintiff,                   )
15                                              )
                                                    STIPULATION AND ORDER FOR THE
16          vs.                                 )
                                                    AWARD AND PAYMENT OF
                                                )
                                                    ATTORNEY FEES AND EXPENSES
17   ANDREW SAUL,                               )
                                                    PURSUANT TO THE EQUAL ACCESS
     Commissioner of Social Security,           )
18                                                  TO JUSTICE ACT, 28 U.S.C. § 2412(d),
                                                )
                                                    AND COSTS PURSUANT TO 28 U.S.C. §
19                 Defendant.                   )
                                                    1920
                                                )
20                                              )
21
22
23
24
25
26
27
28




                                                -1-
       Case 2:19-cv-02317-CKD Document 21 Filed 08/31/20 Page 2 of 3



 1          IT IS HEREBY STIPULATED by and between the parties through their undersigned
 2   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses
 3   in the amount of FOUR THOUSAND FOUR HUNDRED dollars ($4,400) under the Equal
 4   Access to Justice Act (EAJA), 28 U.S.C. § 2412(d) AND costs in the amount of SIXTEEN
 5   dollars and EIGHTY cents ($16.80) under 28 U.S.C. § 1920.                This amount represents
 6   compensation for all legal services rendered on behalf of Plaintiff by counsel in connection with
 7   this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
 8          After the Court issues an order for EAJA fees to Plaintiff, the government will consider
 9   the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560
10   U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will
11   depend on whether the fees are subject to any offset allowed under the United States Department
12   of the Treasury’s Offset Program. After the order for EAJA fees is entered, the government will
13   determine whether they are subject to any offset.
14          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
15   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees,
16   expenses and costs to be made directly to counsel, pursuant to the assignment executed by
17   Plaintiff. Any payments made shall be delivered to counsel.
18          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
19   attorney fees, and does not constitute an admission of liability on the part of Defendant under
20   the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from,
21   and bar to, any and all claims that Plaintiff and/or counsel including counsel’s firm may have
22   relating to EAJA attorney fees in connection with this action.
23          This award is without prejudice to the rights of counsel to seek Social Security Act
24   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
25
            This stipulation also serves as notice that Plaintiff withdraws his Motion for Attorney
26
     Fees Pursuant to EAJA (Dkt. 19).
27
28




                                                      -2-
       Case 2:19-cv-02317-CKD Document 21 Filed 08/31/20 Page 3 of 3



 1                                               Respectfully submitted,
 2
     Date: August 27, 2020                       OLINSKY LAW GROUP
 3
 4                                       By:     /s/ Stuart T. Barasch*
                                                 STUART T. BARASCH
 5                                               *Authorized by email on August 27, 2020
                                                 Attorneys for Plaintiff
 6
 7
     Date: August 27, 2020                       McGREGOR W. SCOTT
 8                                               United States Attorney
 9                                               DEBORAH LEE STACHEL
                                                 Regional Chief Counsel, Region IX
10
                                         By:     /s/ In Seon Jeong
11                                               IN SEON JEONG
12                                               Special Assistant United States Attorney
                                                 Attorneys for Defendant
13
     Of Counsel for the Defendant:
14
15   CASPAR CHAN
     Assistant Regional Counsel, Region IX
16
17                                              ORDER
18
19
            APPROVED AND SO ORDERED. The Clerk of Court shall note on the docket that
20
     plaintiff’s motion for attorney fees (ECF No. 19) has been withdrawn per the above.
21   Dated: August 28, 2020
22                                                  _____________________________________
23                                                  CAROLYN K. DELANEY
                                                    UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28




                                                   -3-
